             Case 5:19-cr-00905-DAE Document 75 Filed 03/22/21 Page 1 of 5


                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


UNITED STATES OF AMERICA                         §
                                                 §
vs.                                              §    CRIMINAL NO:
                                                 §    SA19-CR-905 (DAE)
(1) CHRISTOPHER FELIX MONTOYA                    §
                                                 §


                      GOVERNMENT=S MOTION TO REVOKE BOND

        COMES NOW the United States Attorney for the Western District of Texas, by and

through the undersigned Assistant United States Attorney, and files this motion requesting that the

Court find that Defendant Christopher Montoya violated the conditions of his pre-trial release, and

issue a warrant for his arrest.

        I.       Defendant’s Pending Cases and Bond Conditions

        On December 20, 2019, Defendant Montoya was arrested on the instant indictment, which

charges him with conspiracy to defraud the United States by paying and receiving illegal healthcare

kickbacks. He had his initial appearance that same date, and was released on an unsecured bond.

ECF No. 18; Exhibit 1. This bond contained the standard condition that the Defendant not commit

any further federal, state, or local criminal offense. Id.

        On February 5, 2020, Defendant Montoya was indicted separately on docket number

SA20-CR-95, which charges him with conspiracy to defraud the United States by transmitting

fraudulent prescriptions in exchange for illegal healthcare kickbacks. That matter is pending

before the Honorable Fred Biery. The acts involved in this newer indictment pre-date those

related to the December 2019 indictment.

        On February 10, 2020, Defendant Montoya was arrested and had his initial appearance on

SA20-CR-95. During this proceeding, he voluntarily surrendered his DEA registration number,
           Case 5:19-cr-00905-DAE Document 75 Filed 03/22/21 Page 2 of 5


and signed a form stating that he understood he was not allowed to “order, manufacture, distribute,

possess, dispense, administer, prescribe, or engage in any other activities with controlled

substances.” Exhibit 2. Montoya was released on another unsecured bond that same day, which

again included the standard condition that he commit no further criminal offenses. Exhibit 3.


        II.      Bond Violations

        Defendant Montoya is a licensed physicians assistant who practices in multiple Texas cities

including San Antonio and Laredo. Prior to February 10, 2020, he possessed an active and valid

DEA registration number that allowed him to prescribe controlled substances under the

supervision of a fully licensed doctor. Once he surrendered that registration, however, he no

longer held the legal authority to prescribe controlled substances whatsoever.                         Thus, any

prescriptions for controlled substances which he issued after that date would be a violation of both

federal (21 U.S.C. § 841(a)(1)) and Texas state law (Penal Code § 481.129(a)-(c)).

        In or about September 2020, agents with the FBI and DEA began investigating allegations

that Montoya was seeing patients and prescribing controlled substances despite having surrendered

his registration to do so. The state of Texas maintains a prescription monitoring program (“PMP”)

which keeps data for all controlled substance prescriptions filled within the state, including the

prescribing practitioner and their DEA registration number. As of the date of this motion, the

PMP report for Montoya’s surrendered registration number (MM1349237) shows that there have

been thirty-one prescriptions for controlled substances written using this number since it was

surrendered. 1 Exhibit 4.

        Agents have obtained copies of the actual prescriptions and underlying medical progress



1. Nine of these controlled substance prescriptions were written and dated February 10, 2020 – the same date that
the registration was surrendered. The arrest and initial appearance of Montoya on that date began in the morning
and was not completed until late afternoon. It is thus likely that these prescriptions were pre-signed without
Montoya having actually seen the patient, which would also constitute an unlawful distribution of a controlled
substance.
          Case 5:19-cr-00905-DAE Document 75 Filed 03/22/21 Page 3 of 5


notes for at least three of the patients listed in the PMP as having been prescribed controlled

substances by Montoya. Exhibit 5. Examination of these documents indicates that Montoya

personally signed or authorized each of the prescriptions for these patients. The prescriptions

involved are for controlled substances including testosterone (Schedule III), tramadol (Schedule

IV), and benzodiazepines (Schedule IV). Agents also interviewed at least three patients who have

confirmed that their prescriptions were issued by Montoya, after appointments that were performed

either in-person or via telemedicine, and did not involve evaluation by any other medical

professional.   Finally, the agents confirmed that the supervising physician listed in the

prescriptions had no involvement with these patients and no role in issuing these prescriptions by

examining the underlying medical records and speaking with the physician’s office staff.

       Based upon the foregoing, it is submitted that there is at least probable cause to find that

Defendant Montoya has committed state and federal criminal offenses by prescribing controlled

substances on multiple occasions without a valid license to do so. He has therefore violated the

conditions of his bond on both of his underlying matters.

       WHEREFORE, for the foregoing reasons, the Government respectfully requests that the

Court issue a warrant for Defendant Montoya’s arrest and either revoke his bond or set a hearing

for the purpose of making that determination.



                                             Respectfully submitted,


                                             ASHLEY HOFF
                                             UNITED STATES ATTORNEY




                                     By:       /s/ Justin Chung
                                             Assistant United States Attorney
          Case 5:19-cr-00905-DAE Document 75 Filed 03/22/21 Page 4 of 5


                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 22nd day of March, 2021, the foregoing GOVERNMENT=S

MOTION TO REVOKE BOND was filed electronically through the CM/ECF Document Filing

System, which will transmit a copy to all parties.



                                                /s/ Justin Chung
                                              JUSTIN CHUNG
                                              Assistant United States Attorney
             Case 5:19-cr-00905-DAE Document 75 Filed 03/22/21 Page 5 of 5


                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
vs.                                                §    CRIMINAL NO:
                                                   §    SA19-CR-905 (DAE)
(1) CHRISTOPHER FELIX MONTOYA                      §
                                                   §


                                                ORDER

         CAME TO BE CONSIDERED the Government’s Motion to Revoke Defendant Christopher

Montoya’s Bond in this matter, and the Court finds said motion to be meritorious.                  The

Government’s motion is thereby GRANTED.

         It is hereby ORDERED as follows:

      That a warrant issue for the arrest of said defendant, returnable instanter to the San Antonio

Division of this Court.

      That upon the Defendant’s arrest, this matter will be calendared for a hearing to determine

whether Defendant’s bond should be revoked and Defendant detained pending trial.

          SIGNED AND ENTERED this _______ day of _______________, 2021.




                                                 _______________________________________
                                                 THE HONORABLE DAVID A. EZRA
                                                 SENIOR UNITED STATES DISTRICT JUDGE
